Motion Granted and Order filed July 18, 2013




                                                   In The

                            Fourteenth Court of Appeals
                                              ____________

                                         NO. 14-13-00483-CV
                                           ____________

     GOLDKING ONSHORE OPERATING, LLC AND GOLDKING HOLDINGS,
                           LLC, Appellants

                                                     V.

      LEONARD C. TALLERINE, JR., GOLDKING ENERGY CORPORATION,
           GOLDKING ENERGY PARTNERS I, LP, GOLDKING ENERGY
          PARTNERS II, LLC, GOLDKING CAPITAL MANAGEMENT, LLC,
        RETA WELLWOOD D/B/A VERMILLION CONTRACTING CO., DENNA
                   RAMSEY AND PAUL CULOTTA, Appellees


                              On Appeal from the 61st District Court
                                      Harris County, Texas
                                Trial Court Cause No. 2013-08724


                                                 ORDER

          On May 13, 2013, the trial court granted Counterclaim Defendants’1 and
Third-Party Defendants’2 Joint Motion to Compel Arbitration and for Stay

1
    Goldking Onshore Operating, LLC and Goldking Holdings, LLC.
regarding counterclaims numbered one through nine. The trial court denied the
motion as to number ten. Appellants filed a notice of appeal from the order’s
denial as to number ten. Subsequently, Defendants/Counter-Plaintiffs (appellees)
filed a cross-notice of appeal.

        On June 14, 2013, appellants moved to dismiss the cross-appeal for want of
jurisdiction. On June 29, 2013, a response was requested. No response was filed.

        An order compelling arbitration is not subject to interlocutory appeal. See In
re Gulf Exploration, L.L.C., 289 S.W.3d 836, 840 (Tex. 2009); Ortiz v. Junell Law
Firm, 14-11-00805-CV, 2011 WL 5554620 (Tex. App.—Houston [14th Dist.]
Nov. 15, 2011, pet. denied) (mem. op). Accordingly, we grant appellants’ motion
and order the cross-appeal dismissed.

                                                 PER CURIAM



Panel consists of Justices Boyce, Jamison, and Busby.




2
 Wayzata Opportunities Fund II, LP, Wayzata Investment Partners, LP, Pat Halloran, Mary Burns, Blake Carlson,
Michael Strain, Raphael Wallander, and Edward Hebert.